Citation Nr: 1707530	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  10-43 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of indebtedness caused by overpayment of education benefits in the amount of $3,000.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel






INTRODUCTION

The Veteran served on active duty from January 1979 to April 1985; from July 1990 to November 1990; from October 2004 to February 2006; from January 2008 to September 2009; and, from September 2011 to December 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muscogee, Oklahoma that denied the Veteran's request for a waiver of indebtedness in the amount of $3,000.00 caused by overpayment of VA educational benefits.

The Veteran's claim was previously remanded by the Board in March 2016 to direct the Veteran to execute a new Financial Status Report reflecting his current employment status and his current household financial status and, with appropriate authorization from the Veteran, to obtain the Veteran's record from the United States Bankruptcy Court of New York.  Review of the claims file reflects that the RO attempted to accomplish this development in correspondence to the Veteran dated in March 2016.  Thus, the Board finds that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDING OF FACT

To require recovery of the properly-created indebtedness in the amount of $3,000.00 from the Veteran would not be unfair.


CONCLUSION OF LAW

Recovery of the properly-created pension overpayment indebtedness of $3,000.00 is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, VA statutes and regulations relating to notice and development are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the appellant has had a fair opportunity to present arguments and evidence in support of his challenges to the validity of the debt and his request for waiver.  

The essential question before the Board is whether collection of the overpayment debt would cause the Veteran undue financial hardship and thus violate the standards of equity and good conscience.  

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. 

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

In this case, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience." 

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a). 

A review of the claims file shows that the Veteran requested and received a $3,000.00 advance payment on October 9, 2009.  He then requested a waiver of the $3,000.00 advance payment debt in March 2010.

In support of his claim, the Veteran submitted a Financial Status Report (FSR) in March 2010 showing that his average monthly net income was $1,414.00, compared to total monthly expenses of $3,745.00 and thus representing a monthly deficit of $2,331.00; the Veteran indicated he had $300.00 cash on hand and $200.00 cash in the bank.  The Veteran submitted another FSR in January 2012 showing combined monthly household net income of $5,700.00 ($3,400.00 for himself and $2,300.00 for his spouse) compared to total monthly expenses of $5,815.00, representing a monthly household deficit of $115.00.  The Veteran also indicated in the FSR that he had $500.00 cash on hand and $1,000.00 cash in the bank and that he had been adjudicated as bankrupt in February 2011 and was currently discharging an obligation of $600.00 per month to the bankruptcy court.  

Also regarding ability to pay, the claim file reveals that since the present request for waiver was filed in March 2010 the Veteran served an additional period of active duty (from September 2011 to December 2012), during which he would have received appropriate pay and allowances.  As of March 2014, the Veteran was working as a chemist for the United States Coast Guard (see VA psychiatric examination report in March 2014) and, as of August 2014, the Veteran was attending classes at Eastern Virginia Medical School in pursuit of a Master's Degree in Public Health.  However, in October 2014 the Veteran submitted correspondence to VA requesting a higher disability rating and asserting he had lost his job and could not get another.

As such, in its March 2016 Remand, the Board found that the evidence of record showed that the Veteran's financial status has fluctuated significantly since his last FSR in January 2012, to the degree that the Board could not determine whether collection of the debt would cause the Veteran undue financial hardship.  Accordingly, the Board remanded the matter with instructions to direct the Veteran to execute a new FSR reflecting his current employment status and his current household financial status, and, with appropriate authorization from the Veteran, to obtain his record from the United States Bankruptcy Court of New York.

Pursuant to the Board's March 2016 Remand, in correspondence dated in March 2016, the RO requested that the Veteran complete and return a Financial Status Report, VA Form 5655, and to provide a copy of his records from the United States Bankruptcy Court of New York.  In response, in correspondence received by the Board in April 2016, the Veteran indicated that VA had already taken the outstanding $3,000.00 out of his compensation and that the matter had been settled.  In correspondence dated in May 2016, VA acknowledged the Veteran's statement that the matter had been settled, but advised him that if he wanted to formally withdraw his appeal then a statement to that affect would need to be received in writing, otherwise the matter would be returned to the Board for adjudication.  To date, the Veteran did not respond to the RO's May 2016 correspondence.  

Here, the $3,000.00 advance payment was ostensibly a beneficial plan that both parties expressly chose to participate in.  Fault, therefore, is not a particularly relevant element in this case because the primary purpose of the advance payment was to create the debt in question, by agreement between VA and the Veteran.  

Based on the incomplete evidence of record, there is no evidence that recovery of the overpayment would deprive the Veteran of basic necessities.  To the contrary, in his April 2016 correspondence, the Veteran indicated that the matter had already been settled because the outstanding $3,000.00 had been taken out of his compensation by VA, and he did not allege deprivation of basic necessities at that time.  The Board finds that recovery of the overpayment would not defeat the purpose of an existing benefit to the Veteran.  The collection of the advance payment could not defeat the purpose of an existing benefit to the Veteran because the primary purpose of the benefit was an advance payment that would necessarily result in a debt.  If anything, the purpose of the benefit would be defeated if the advance payment was not recouped.  There is no evidence that the withholding of benefits for recovery would nullify the objective for which benefits were intended.

The Board also finds that failure to recover the overpayment would result in an unjust enrichment of the Veteran.  The advance payment program was expressly created for the purpose of creating a debt which would later be recouped from the Veteran's education benefits.  In authorizing the advance payment, it was expected that the amount would be recouped by an offset or reduction in future education payments.  There is no indication that the Veteran changed position to his detriment in reliance upon the advance of the VA education benefits.  Instead, the creation of the debt was to his benefit.

Finally, since the overpayment of VA pension benefits was a valid debt to the United States Government, there is no reason the Veteran should not have accorded the Government the same consideration that he accords his private creditors.

In sum, the Board concludes that the facts in this case do not demonstrate that the recovery of the overpayment of $3,000.00 would be against equity and good conscience.  38 U.S.C.A. § 5107(b).  In essence, the elements of equity and good conscience are not in the Veteran's favor.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Waiver of recovery of debt in the amount of $3,000.00 resulting from the overpayment of VA education benefits is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


